Citation Nr: 0612778	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for chronic fatigue, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle and joint 
pain, to include of the low back and cervical spine, claimed 
as due to an undiagnosed illness.

4.  Entitlement to service connection for hair loss, claimed 
as due to an undiagnosed illness.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include sleep disturbance.

6.  Entitlement to service connection for a menstrual 
disorder, claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for ulnar nerve palsy, 
claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for chest pain, claimed 
as due to an undiagnosed illness.

9.  Entitlement to service connection for a respiratory 
disorder, claimed as bronchitis and/or asthma.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for left ring finger 
injury residuals.

12.  Entitlement to service connection for hearing loss.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for fibroadenoma of 
the breast.

15.  Entitlement to service connection for astigmatism.

16.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The record reflects that the veteran had active service from 
August 2, 1989, to May 17, 1994, which was characterized as 
honorable.  She also had a period of active service from May 
18, 1994, to August 21, 1996, from which she was discharged 
under other than honorable (OTH) conditions.  By a July 1997 
administrative decision, the RO determined that this OTH 
discharge precluded the veteran from VA benefits based on 
that period of service, other than health care under 38 
U.S.C.A. Chapter 17.  The available personnel records 
indicate that she had service in the Southwest Asia theater 
of operations from September 15, 1990, to March 28, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2002 and April 2003 rating 
determinations by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issues of service connection for PTSD, a menstrual 
disorder, and a respiratory disorder are addressed in the 
Remand portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the appellant.



FINDINGS OF FACT

1.  The veteran's character of discharge from service is a 
bar to VA benefits based upon service from May 18, 1994, to 
August 21, 1996.

2.  There is no competent medical evidence demonstrating that 
the veteran currently has chronic fatigue, to include 
findings of chronic fatigue as a symptom of an undiagnosed 
illness.  

3.  The veteran has a diagnosis of muscle tension headaches, 
which is a known clinical condition that has not otherwise 
been causally or etiologically related to her service in the 
military, including her Persian Gulf War service.

4.  The evidence shows that any joint and/or muscles pains, 
to include mechanical low back pain, that the veteran may 
have are attributable to injuries sustained in a motor 
vehicle accident during her period of OTH service.  

5.  The veteran's hair loss is attributable to a known 
clinical diagnosis of telogen effluvium and has not otherwise 
been causally or etiologically related to her service in the 
military, including her Persian Gulf War service.

6.  The veteran's ulnar nerve of the right upper extremity is 
attributable to injuries sustained in a motor vehicle 
accident during her period of OTH service.  

7.  The veteran's complaints and symptoms related to chest 
pain, are attributable to a known clinical diagnosis of 
costochondritis and have not otherwise been causally or 
etiologically related to her service in the military, 
including her Persian Gulf War service.  

8.  The veteran's left sphenoid sinusitis was confirmed by 
MRI during her period of OTH service.  

9.  The veteran's left ring finger injury was incurred during 
her period of OTH service.  

10.  A clinically significant change in hearing ability was 
not demonstrated during service, and bilateral hearing loss 
disability for VA purposes has not been demonstrated 
following the veteran's discharge from service.

11.  The veteran's initial complaints of tinnitus occurred 
during her period of OTH service.  

12.  There is no medical evidence that the veteran currently 
has a chronic disability manifested by breast fibroadenoma.  

13.  The veteran's decreased visual acuity is due to 
astigmatism.  As a refractive error, the change in vision is 
not a disease or injury for which compensation benefits may 
be awarded.

14.  There is no current dental disability related to in-
service dental trauma, nor is there any other current dental 
condition otherwise related to military service. 


CONCLUSIONS OF LAW

1.  The veteran's character of discharge from service is a 
bar to VA benefits based upon service from May 18, 1994, to 
August 21, 1996.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.12 (2005).

2.  Chronic disability manifested by fatigue was not incurred 
in or aggravated by the veteran's active military service, 
nor is it due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.317 (2005).

3.  Muscle tension headaches were not incurred in or 
aggravated by the veteran's active military service, nor are 
they due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.12, 
3.303, 3.307, 3.317 (2005). 

4.  Muscle and joint pain, to include the low back and 
cervical spine, was not incurred in or aggravated by the 
veteran's active military service, nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 3.317 (2005).

5.  Hair loss, diagnosed as telogen effluvium, was not 
incurred in or aggravated by the veteran's active military 
service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

6.  Ulnar nerve palsy of the right upper extremity was not 
incurred in or aggravated by the veteran's active military 
service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.12, 3.303, 3.317 (2005).

7.  Chest pain, diagnosed as costcochondritis, was not 
incurred in or aggravated by the veteran's active military 
service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005).

8.  Sinusitis was not incurred in or aggravated by the 
veteran's active military service, nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 3.317 (2005).

9.  Left ring finger injury residuals were not incurred in or 
aggravated by the veteran's active military service, nor is 
it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 
3.317 (2005).

10.  Hearing loss and tinnitus were not incurred in or 
aggravated by the veteran's active d military service, nor is 
it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 
3.317, 3.385 (2005).

11.  Chronic disability manifested by breast fibroadenoma was 
not incurred in or aggravated by the veteran's active 
military service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.12, 3.303, 3.317 (2005).

12.  An acquired eye disorder, manifested by astigmatism, a 
refractive error of the eyes, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303(c) 
(2005).

13.  A dental disorder, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1712, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the veteran was provided notice 
consistent with the VCAA in May 2002, prior to the initial 
AOJ decision in August 2002.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In letters dated in May 2002, June 2004, and January 2005, 
the RO informed the veteran of its duty to assist her in 
substantiating her claims under the VCAA, and the effect of 
this duty upon her claims.  In addition, the veteran was 
advised, by virtue of a July 2003 statement of the case (SOC) 
and February 2004 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
her claims.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the July 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the service connection claims are being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.  


B.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and;
(3) a relationship, or nexus, between the current disability 
and any injury or disease during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under 38 C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Generally, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. §1117(a) (West 2002); 38 
C.F.R. § 3.317(a)(1),(b) (2005).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2005).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2005).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant' s most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2005).

C.  Factual Background and Analysis

1.  Chronic fatigue 

The veteran's service medical records (SMRs) are entirely 
negative for complaints, findings, or treatment of symptoms 
associated with chronic fatigue. 

Post-service medical records include an August 1997 VA 
examination report which is entirely negative for complaints 
of chronic fatigue.  Rather, the veteran complained of 
significant residuals from multiple injuries sustained in a 
motor vehicle accident.  The remaining records show she first 
complained of chronic fatigue on VA examination in November 
2002.  She reported a history of significant sleep 
disturbance which caused fatigue during the day.  She said 
she had first noticed problems about two years before.  The 
diagnosis was nonspecific sleep disturbance, with no evidence 
of chronic fatigue syndrome.  The remainder of the claims 
file shows that there are no post-service medical records of 
outpatient treatment for a disability manifested by chronic 
fatigue.

The veteran presented testimony at an RO hearing in January 
2004.  She essentially testified that she had chronic fatigue 
secondary to insomnia.  

The existence of a current disability is the cornerstone of a 
claim for VA daily compensations.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  
The primary impediment to a grant of service connection for 
chronic fatigue is the absence of medical evidence of 
diagnosis. 

The Board finds that service connection is not warranted for 
a disability manifested by chronic fatigue, as the competent 
evidence of record demonstrates that the veteran does not 
have the disability.  A disability manifested by chronic 
fatigue was never diagnosed during service, nor has it ever 
been diagnosed at any time afterward.  The veteran's 
complaints of chronic fatigue on VA examination in 2002 were 
not substantiated by the objective findings reported, which 
essentially showed no evidence of it.

2.  Headaches 

The SMRs show that in August 1989 the veteran was treated for 
a single episode of viral headaches.  In August 1995, she was 
treated for post-concussive headaches following a motor 
vehicle accident in which she sustained a closed head injury.  

Post service medical records dated from 1997 to 2002 show the 
veteran had no further headache complaints until a November 
2002 VA examination.  She reported symptoms of daily 
bifrontal headaches, and extraocular muscle discomfort 
consistent with muscle tension headaches.  The remainder of 
the claims file shows that there are no post-service medical 
records of outpatient treatment for muscle tension headaches.

The veteran presented testimony at an RO hearing in January 
2004, consistent with complaints made during VA examination 
in 2002.  She testified that she suffered from headaches 
secondary to military stress.  

With respect to the veteran's allegation that she suffers 
from headaches due to an undiagnosed illness that had its 
onset in the Persian Gulf, the Board finds that there are 
objective indications that she has muscle tension headaches, 
a known clinical diagnosis, therefore her claim that this 
disorder is due to an undiagnosed illness incurred during 
Persian Gulf service, pursuant to 38 C.F.R. § 3.317, is 
precluded.  See also VAOPGCPREC 8-98.  Therefore, this issue 
will be considered on a direct basis.

The post-service medical evidence does not link the currently 
diagnosed muscle tension headaches with the veteran's period 
of honorable service.  No medical expert of record has 
suggested that muscle tension headaches began during military 
service or within a year thereafter.  No additional post-
service medical records that discuss the etiology of the 
headaches have been obtained and associated with the claims 
folder.  As the veteran's current headaches have not been 
medically associated with military service, there is no 
foundation upon which to allow the claim.

The Board notes the veteran did report post-concussive 
headaches in 1995 during the period of military service 
deemed OTH, but, as explained above, VA benefits are not 
available for that time period.  

3.  Muscle and joint pain 

SMRs show that in August 1990 the veteran was treated for 
injury to the left forearm and cervical spine after falling 
off a truck.  X-rays showed loss of cervical lordosis 
consistent with muscle spasms.  Following the incident there 
were no notations of low back pain.  The veteran was also 
evaluated for a single episode of bilateral knee pain of 
unknown etiology in May 1990.  There was no evidence of 
further complaints or treatment in the remaining years of 
service.  

SMRs for the veteran's period of active duty from May 18, 
1994, to August 21, 1996, contain various references to 
multiple joint pain to involving the right upper extremity, 
the knees, and low back pain attributed to a motor vehicle 
accident in 1995.  

Post-service records include a VA examination in August 1997, 
which shows the veteran's history was significant for 
residuals from multiple injuries, including persistent low 
back pain, sustained in a motor vehicle accident.  There were 
no further clinical findings pertaining to the back or 
cervical spine, and no diagnosis was provided.  Subsequent 
records show continued treatment of the veteran for chronic 
backache.  

During VA examination in November 2002, the examiner noted 
the veteran had a long history of mechanical low back pain 
after a fall from a truck in 1990.  She complained of lower 
extremity discomfort and aching from the thigh to the ankles 
on both legs.  There were no specific tender points or joint 
effusion, and no evidence of bone or muscle disease.  The 
clinical impression was episodes of lower extremity 
discomfort, of unclear etiology but possibly due to previous 
traumatic injuries.  The remainder of the claims file shows 
that there are no post-service medical records of outpatient 
treatment for a disability manifested by multiple 
joint/muscle pain, with the exception of the low back.

The veteran presented testimony at a RO hearing in January 
2004 consistent with complaints made during VA examination in 
2002.  She acknowledged that muscle and joint pain was 
primarily limited to her low back.  She also testified that 
her complaints were not related to the 1995 motor vehicle 
accident but rather to injuries sustained in an incident in 
1990.  She testified about the onset and development of her 
claimed low back pain as well as subsequent treatment.  She 
testified that she was not treated for neck problems during 
service.  

On the merits of the claim, the Board notes that, although 
the SMRs show that in August 1990 the veteran was treated for 
an episode of bilateral knee pain as well as injuries to the 
cervical spine and left upper extremity, it appears the 
injuries were acute and transitory in nature and resolved 
with treatment, as there are no subsequently dated medical 
records on file reflecting further complaints, evaluation, or 
treatment during the remaining years of service.  There was 
no mention of any low back complaints.  

The medical evidence establishes that the veteran has ongoing 
post-service complaints of lumbar pain.  However, both she 
and the treating physicians have, more often than not, 
attributed this pain to injuries which she sustained during 
her OTH period of service.  The evidence of record shows 
that, other than complaints associated with the multiple 
injuries related to the motor vehicle accident in service, 
there is nothing to substantiate diagnoses of muscle or joint 
pain so as to warrant service connection.

4.  Hair loss 

The SMRs do not include any references to hair loss during 
the veteran's active duty service.  

Post-service medical records show the veteran first 
complained of hair loss on VA examination in November 2002.  
She reported that she was losing clumps of hair by the roots.  
On examination, there were no localized areas of alopecia and 
no areas of inflammation or tinea.  The clinical findings 
were consistent with telogen effluvium, described as 
transient acceleration of hair turnover related to 
psychological or physiological stressors.  The remaining 
records are negative for outpatient treatment for hair loss.  

The veteran presented testimony at an RO hearing in January 
2004, consistent with complaints made during VA examination 
in 2002.  She testified about the onset and development of 
her claimed hair loss.  

With respect to the veteran's allegation that she suffers 
from hair loss due to an undiagnosed illness that had its 
onset in the Persian Gulf, the Board finds that there are 
objective indications that she has telogen effluvium, a known 
clinical diagnosis, therefore her claim that this disorder is 
due to an undiagnosed illness incurred during Persian Gulf 
service, pursuant to 38 C.F.R. § 3.317, is precluded.  See 
also VAOPGCPREC 8-98.  Therefore this claim will be 
considered on a direct basis.  

SMRs do not document complaints of hair loss during service.  
The first documented report of hair loss was on VA 
examination in 2002.  The examiner diagnosed telogen 
effluvium, but did not specifically attribute it to the 
veteran's military service.  Further, no additional post-
service medical records that discuss the etiology of the 
veteran's hair loss have been obtained and associated with 
the claims folder.  

5.  Ulnar nerve palsy

SMRs do not contain any references to the right upper 
extremity, with the exception of multiple fractures to the 
right upper extremity secondary to a motor vehicle accident, 
during the period of military service deemed OTH for VA 
purposes.  She underwent a right elbow reconstruction as a 
result of her injuries.  The SMRs are negative for ulnar 
nerve palsy during her honorable period of service.  So, for 
these reasons, her claim for service connection must be 
denied.

6.  Chest pain 

SMRs show treatment in August 1989 for substernal chest pain 
after physical training.  In August 1990, the veteran was 
treated for mild costochondritis after falling from a truck.  
These episodes of chest pain were acute and transitory, and a 
continuing disability was not then present, as there are no 
subsequently dated medical records on file reflecting further 
complaints, evaluation, or treatment during the remaining 
years of service.  

Post-service evidence shows no further complaints of chest 
pain until VA examination in November 2002.  The examiner 
noted the veteran was treated for costochondritis while on 
active duty.  More recently she has had some sternal chest 
discomfort secondary to bronchitis.  There was no anginal 
type pain, and the veteran was treated symptomatically with 
good results.  The clinical impression was episodic 
costochondritis.  

The veteran presented testimony at her RO hearing in January 
2004, consistent with complaints made during VA examination 
in 2002.  She testified about the onset and development of 
her claimed costochondritis.  

With respect to the veteran's allegation that she suffers 
from chest pain due to an undiagnosed illness that had its 
onset in the Persian Gulf, the Board finds that there are 
objective indications of costochondritis, a known clinical 
diagnosis; therefore her claim that this disorder is due to 
an undiagnosed illness incurred during Persian Gulf service, 
pursuant to 38 C.F.R. § 3.317, is precluded.  See also 
VAOPGCPREC 8-98.  Therefore, this claim will be considered on 
a direct basis.  

The veteran was treated for acute episodes of mild 
costochondritis in active service, which apparently resolved 
and did not produce any chronic disability.  Moreover, post-
service costochondritis has not been associated with her 
active service or any incident therein, but rather with acute 
bronchitis.  There was no evidence to suggest that the in-
service episodes were symptomatic of an underlying chronic 
condition which lasted beyond service.  

7.  Sinusitis 

SMRs show that at her service entrance examination in August 
1989 the veteran gave a history of wheezing and hayfever, 
with no evidence of medical treatment for breathing problems 
or allergic disease.  The records are otherwise negative for 
complaints or treatment for diagnosis of sinusitis until a 
November 1995 MRI of the head showed left sphenoid sinusitis.  

Post-service records dated from 1997 to 2002 show treatment 
for allergic rhinitis beginning in May 2000 and for symptoms 
of chronic sinusitis in April 2002.  During VA examination in 
November 2002 the veteran complained of respiratory problems, 
including increased hay fever, occasional wheezing, and nasal 
congestion with difficulty breathing, associated with 
seasonal allergic rhinitis.  

The veteran presented testimony at a RO hearing in January 
2004, consistent with complaints made during VA examination 
in 2002.  She testified about the onset and development of 
her claimed sinusitis.  

As noted, the SMRs include a November 1995 MRI report 
consistent with left sphenoid sinusitis, during the period of 
military service deemed OTH for VA purposes.  SMRs are 
negative for sinusitis during her honorable period of 
service. For these reasons, her claim for service connection 
for sinusitis must be denied.

The veteran has not presented, nor does the evidence 
otherwise demonstrate, credible evidence to show that 
allergic rhinitis began in military service or is otherwise 
related thereto.  

8.  Left ring finger injury residuals

The veteran's SMRs indicate she lacerated her left ring 
finger in June 1994, which was during the period of military 
service deemed OTH for VA purposes.  SMRs are negative for 
any injury to the left ring finger during her honorable 
period of service.  In addition, there is no evidence that 
she currently has residuals from such injury.  So, for these 
reasons, her claim for service connection must be denied.

9.  Hearing loss and tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing is deemed a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The veteran's SMRs indicate she first complained of hearing 
loss and tinnitus in 1995, which was during the period of 
military service deemed OTH for VA purposes.  Audiological 
assessments in 1995 and 1996 show that her hearing acuity was 
within normal limits.  SMRs are otherwise negative for 
complaints or findings of hearing loss or tinnitus during her 
honorable period of service.  Moreover, the veteran has not 
provided any evidence of post-service hearing loss, let alone 
of any post-service hearing loss within the parameters of the 
quantitative criteria of 38 C.F.R. § 3.385.  So, for these 
reasons, her claim for service connection must be denied.

10.  Fibroadenoma of the breast 

SMRs show that in August 1990 the veteran was evaluated for 
complaints of breast lumps.  Examination revealed small cyst 
discrete/glandular fat mass, soft and mobile, and tenderness 
in the upper outer quadrant.  The clinical impression was 
breast fibroadenoma.  The remaining records are negative for 
continued complaints, findings, or treatment.

Post-service records dated from 1997 to 2002 are notably 
negative for any medical evidence documenting further 
complaints, findings, or treatment of either breast for 
fibroadenoma.

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The medical evidence appears 
to only describe the veteran's reported history of breast 
fibroadenoma, with no other clinical findings.  There is no 
objective clinical confirmation that the veteran suffers from 
an actual disability.  See Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  Thus, the 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim. 

11.  Astigmatism

The veteran's SMRs indicate she first complained of decreased 
visual acuity in 1995, which was during the period of 
military service deemed OTH for VA purposes.  The diagnosis 
was astigmatism.  SMRs are negative for complaints or 
findings of astigmatism during her honorable period of 
service.

Under 38 C.F.R. § 3.303(c) (2005) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.

While the evidence establishes that the veteran now has 
astigmatism, service connection is not warranted for that 
condition.  The Board notes that astigmatism is a difference 
in the refractive power of the two eyes.  See Dorland's 
Illustrated Medical Dictionary 86 (28th ed.1994).  Refractive 
error of the eye is not a disease or injury within the 
meaning of applicable law.  38 C.F.R. § 3.303(c) (2005).  

Pursuant to the VA Adjudication Procedure Manual, M21-1, 
Part VI, para. 11.07(b) (Aug. 26, 1996), defects of form or 
structure of the eye of congenital or developmental origin, 
such as regular astigmatism, myopia (other than malignant or 
pernicious), hyperopia, and presbyopia will not, in 
themselves, be regarded as disabilities and may not be 
service connected on the basis of incurrence or natural 
progress during service.  The Manual further provides that 
there is a long established policy permitting a grant of 
service connection with such unusual developments as 
choroidal degeneration, retinal hemorrhage or detachment, or 
rapid increase in myopia producing an uncorrectable 
impairment of vision; only under such unusual circumstances, 
with uncorrectable residuals, may refractive error be 
considered service connected.  Irregular astigmatism may be 
due to corneal inflammation, injury or operation.  Only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  Also, 
there is for consideration the effects of superimposed 
disease or injury in determining whether a pre-existing 
entity was aggravated.  VAOPGCPREC 82-90 (July 18, 1990).

The Board recognizes that Manual M21-1 does not constitute a 
statute or regulation, but its discussion of the issue of 
disorders of the eye is helpful in our analysis.

Although the veteran's SMRs show a decrease in visual acuity 
during her military service, the remaining records show her 
vision to be stable, with correction provided as needed.  In 
general, her ocular health was has normal, with her only 
symptoms involving refractive error.  As refractive error of 
the eye may not be considered a disease or injury according 
to the laws governing VA benefits, and as there is no 
competent medical evidence that any superimposed injury 
during service resulted in a decrease in visual acuity, there 
can be no valid claim. 

14.  Dental trauma

SMRs show that in August 1990 the veteran fractured the 
incisal edge of tooth number 9 in a fall from a truck.  The 
tooth was slightly tender but nonmobile.  In January 1993, 
she underwent surgical removal of impacted wisdom teeth #1, 
16, 17 and 32.  

The post-service evidence is devoid of any post-service 
private or VA dental records.  There is no evidence that the 
veteran has any current dental condition.  

The veteran presented testimony at the RO hearing in January 
2004, consistent with complaints made during VA examination 
in 2002.  She testified about the onset and development of 
her claimed dental trauma.  She testified that she sustained 
dental trauma to five teeth in an accident in 1990.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a) (2005).  Service connection may be granted for a 
dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b) (2005).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA dental treatment for the 
condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2005).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority also provides that various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2005).

The veteran contends that she lost five of her teeth as a 
result of an accident in service.  A review of the complete 
medical record, which includes both in-service and post-
service medical evidence, is negative for findings of trauma 
prior to, or resulting in, removal of any teeth.  The post-
service medical records contain no current diagnosis of a 
dental disability related to an injury in service, nor is 
there any competent opinion to indicate that the veteran had 
continuing symptomatology as a result of any injury during 
service.  The veteran has not identified with specificity 
which teeth she believes she lost due to trauma.  Likewise, 
she has not submitted any medical evidence identifying the 
teeth for which she is seeking service connection, nor has 
she put VA on notice that any such evidence is available and 
could be obtained.  

The veteran's service medical records confirm that, in 
January 1993, she did undergo removal of all four wisdom 
teeth at one time.  No complications were noted on the day of 
the procedure.  There is no indication that wisdom teeth were 
extracted due to a dental condition resulting from in-service 
trauma.  Thus, service connection for such teeth is not 
warranted.  The veteran has not specified any current 
residuals related to that in-service treatment other than the 
absence of her wisdom teeth.  Thus, service connection for 
such teeth is not warranted.

SMRs also confirm that in August 1990 the veteran was 
evaluated for injuries to the lower lip and fractured of 
incisal edge of tooth number 9.  The tooth was slightly 
tender but non-mobile.  No treatment was found to be 
necessary, and no further complaints were noted in the SMRs 
with respect to that tooth.  The record does not demonstrate 
the existence of a current dental disorder for which service 
connection might be granted.  Nor is there any competent 
opinion to indicate that the veteran had continuing 
symptomatology as a result of the injury during service.  
Based on the evidence of record, the veteran does not qualify 
for outpatient dental treatment.

Therefore, a dental disability, including one which would 
entitle the veteran to VA outpatient dental treatment, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2005). 


ORDER

Service connection for chronic fatigue due to an undiagnosed 
illness is denied.

Service connection for headaches due to an undiagnosed 
illness is denied.

Service connection for muscle and joint pain, to include the 
low back and cervical spine, due to an undiagnosed illness is 
denied.  

Service connection for hair loss due to an undiagnosed 
illness is denied.

[Continued on next page]

Service connection for ulnar nerve palsy due to an 
undiagnosed illness is denied.

Service connection for chest pain, diagnosed as 
costochondritis is denied.

Service connection for sinusitis is denied.

Service connection for left ring finger injury residuals is 
denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for fibroadenoma of the breast is denied.

Service connection for astigmatism is denied.

Service connection for dental trauma is denied.


REMAND

The claims for service connection for menstrual disorder, a 
respiratory disorder, and PTSD require further development 
before a final decision can be made.  There is evidence in 
the veteran's service medical records that these disabilities 
may have arisen during her period of honorable military 
service.  Moreover, there is evidence that these conditions 
continue to persist.

A.  Menstrual Disorder

SMRs show the veteran was evaluated for isolated 
irregularities her menstrual cycle, diagnosed as 
dysmennorhea, in August 1990 and for anovulatory cycles in 
November 1991.  

Post-service medical records show the veteran continued to 
complain of irregular menses in February 2001.  On VA 
examination in September 2002 she reported that her cycle 
would vary between 30 and 60 days and last seven days, and 
that she was using oral contraceptives to regulate her 
periods.  However the situation was not completely resolved.  
The clinical impression was dysfunctional uterine bleeding.  
However, on VA examination in December 2002, the veteran 
reported that recently her cycles had been fairly normal.  
She had recently started Depo-Provera injections.  

Given the evidence showing the presence of dysmennorrhea in 
service as well as the veteran's contentions regarding 
continuation of those symptoms thereafter, the Board finds 
that additional examination is necessary prior to final 
appellate review.  The Board would find it useful to have a 
complete gynecological examination, to determine the presence 
of chronic menstrual disorder manifested by dysmenorrhea or 
dysfunctional uterine bleeding.

B.  Respiratory Disorder

The veteran's contentions on appeal relate her current 
respiratory disorder, variously diagnosed as asthma and/or 
bronchitis, to service.  Available service medical records 
show treatment for asthma in January 1990.  Post-service 
records include treatment for asthma in April 2001 and a 
diagnosis of recurrent bronchitis in November 2002.  While no 
medical evidence showing such a relationship has been 
submitted, the veteran's in-service treatment and subsequent 
treatment of adult asthma or recurrent bronchitis raises 
significant medical questions regarding the onset of any 
disability.  

C.  PTSD

In the present case, the veteran has been diagnosed with PTSD 
but there has been no verification that an in-service 
stressor occurred.  The Board notes that the veteran does not 
allege combat participation, and her service records do not 
reflect receipt of awards or decorations that specifically 
denote combat with the enemy.


The veteran has described three stressful events.  First, on 
October 30, 1990, a distraught fellow soldier randomly fired 
shots out in the open after receiving  a "Dear John" 
letter; second, on January 15, 1991, the veteran came across 
a civilian vehicle with several burned bodies; and third, on 
February 20, 1991, the Dhahran barracks, where the veteran 
says she was visiting with friends, was bombed and destroyed  
There is no medical opinion currently of record as to the 
significance of these events in the development of the 
veteran's PTSD.  

The Board notes that the U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly the U.S. Armed Services 
Center for Research of Unit Records (CURR) has not been 
contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard; before this, however, the RO should request a 
comprehensive statement from the veteran containing as much 
detail as possible regarding each of the alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken.  VA is not obligated to accept diagnoses based 
on uncorroborated information.  Wilson v. Derwinski, 2 
Vet.App. 614 (1992) and Wood v. Derwinski, 1 Vet.App. 190 
(1991).  Consequently the Board finds that, following 
completion of the additional development requested herein, if 
the RO finds that there is credible supporting evidence that 
a claimed in-service stressor actually occurred, the complete 
record should be reviewed by a psychiatrist.  If PTSD is 
diagnosed, the manifestations should be described in detail, 
the stressor should be identified, and the evidence accepted 
to document the stressor should be indicated.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in these 
claims, the Board is confident that the RO will effectuate 
such requirements.


In view of the foregoing, this case is REMANDED for the 
following action:

1.  The veteran should be requested to 
provide any medical records, not already 
of record, pertaining to post-service 
treatment or evaluation of the claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
such evidence on her behalf.  In any case, 
the RO should document attempts to ensure 
all contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is unable 
to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and her representative 
and request that they submit the 
outstanding evidence.

2.  The RO should invite the veteran to 
submit any additional evidence in support 
of her claim for service connection for 
PTSD, to include statements from friends 
or relatives, and also invite her to 
identify potential alternative sources for 
supporting evidence regarding her alleged 
in-service stressors.  She should also be 
requested to provide as much detailed 
information as possible including the 
dates, places, names of people present, 
and detailed descriptions of each claimed 
event; she is advised that this latter 
information is necessary to obtain 
supportive evidence of the stressful 
events, and that she must be as specific 
as possible because without such details 
an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be invited to submit 
statements from former service comrades or 
others that establish the occurrence of 
her claimed in-service stressful 
experiences.

3.  Regardless of the veteran's response, 
a copy of her DD Form 214, together with 
the stressor information that has already 
been provided by/obtained from her, should 
be forwarded to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
for an attempt at verification.  Any 
information obtained is to be associated 
with the claims file.  If the case is not 
referred to JSRRC, the RO should explain 
in the record why the case was not 
referred.  

4.  The RO should then review the file and 
prepare a summary including all associated 
documents.  The RO should make a specific 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was exposed 
to any in-service stressor.  If so, the RO 
must identify the nature of the specific 
stressor or stressors independently 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

5.  The veteran should then be afforded a 
VA psychiatric examination.  All indicated 
tests and studies, including psychological 
examination/testing, if necessary, are to 
be performed.  The claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  

a.  The RO must specify the stressor(s) 
that it has determined are independently 
established by the record.  The examiner 
is to be instructed that only those 
events which have been verified may be 
considered for the purpose of 
determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th ed., of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

c.  If the examiner concludes that the 
veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the PTSD is a result of one or more 
in-service stressors verified by the RO.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

6.  The veteran should also be afforded a 
gynecological examination to determine the 
nature, extent, and etiology of any 
menstrual disorder now present.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

a.  The examiner should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail.  
Complete diagnoses should be provided.

b.  On the basis of both the current 
examination findings and a review of 
pertinent records in the claims folder, 
the examiner should offer an opinion as 
to whether the veteran's symptoms in 
service represented any underlying 
chronic gynecologic disease such as 
dsymenorrhea or dysfunctional uterine 
bleeding, and comment on the 
significance, if any, of the service 
medical records.  The examiner should 
comment on whether dysmenorrhea and/or 
dysfunctional uterine bleeding 
constitute actual disabilities as 
opposed to naturally occurring 
conditions.  See 38 C.F.R. § 4.116, Note 
1 (indicating that natural menopause, 
primary amenorrhea, and pregnancy and 
childbirth are not disabilities for 
rating purposes).  

c.  If the examiner concludes that the 
claimed conditions are disabilities, the 
examiner should specifically address 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the first clinical manifestations 
of any such disorder developed while the 
veteran was in service from August 2, 
1989, to May 17, 1994.

d.  Any opinion provided should include 
discussion of specific evidence of 
record, particularly service medical 
records.  The basis for the conclusions 
reached should be stated in full, and 
any opinion contrary to those already of 
record should be reconciled, to the 
extent possible.  If the veteran does 
not currently have a menstrual disorder 
which could be regarded as having been 
incurred while she was in service, the 
examiner should specifically so 
indicate.

e.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

7.  The veteran should also undergo 
examination to determine the nature, 
extent, and etiology of all current 
respiratory pathology, to include 
bronchitis or asthma.  The claims folder 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.    

a.  The examiner should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  All indicated tests and 
studies are to be performed and the 
examiner should review the results of 
any testing prior to completing the 
report.  All findings should be reported 
in detail.  Complete diagnoses should be 
provided.

b.  The examiner should specifically 
address whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the first clinical manifestations 
of any such disorders developed while 
the veteran was in service from August 
2, 1989, to May 17, 1994.

c.  Any opinion provided should include 
discussion of specific evidence of 
record, particularly service medical 
records.  The basis for the conclusions 
reached should be stated in full, and 
any opinion contrary to those already of 
record should be reconciled, to the 
extent possible.  If the veteran does 
not currently have a respiratory 
disorder which could be regarded as 
having been incurred while she was in 
service, the examiner should 
specifically so indicate.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim by 
evaluating all evidence obtained after the 
last SOC or SSOC was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate SSOC to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


